 1   Ian A. Stewart (State Bar No. 250689)
      Ian.Stewart@wilsonelser.com
 2   Nicole A. Aaronson (State Bar No. 309263)
 3    Nicole.Aaronson@wilsonelser.com
     WILSON, ELSER, MOSKOWITZ,
 4     EDELMAN & DICKER LLP
     555 Flower Street, Suite 2900
 5   Los Angeles, California 90071-2407
     Telephone:(213) 443-5100
 6   Attorneys for Defendant,
 7   NAUTILUS, INC.
 8   LAW OFFICES OF BRIAN J.
     BREITER, LLP
 9   Brian J. Breiter, Esq.
10   Timothy R. McCormick, Esq.
     E-Mail: brian@lawbreiter.com
11   E-Mail: tim@lawbreiter.com
     4929 Wilshire Blvd., Ste 410
12   Los Angeles, CA 90010
     Telephone: (323) 954-9955
13   Attorneys for Plaintiff,
14   ANDREA CRANNAGE
15                     UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
16
17
     ANDREA CRANNAGE, an individual            Case No. 2:18-cv-08063-DFS (PLA)
18                                             Judge: Hon. Dale S. Fischer
                      Plaintiff,               CrtRm: 7D
19
             v.                                PROTECTIVE ORDER
20
21   GOLD’S GYM; GOLD’S GYM                    Complaint filed: July 20, 2018
     HOLDING CORP.; NAUTILUS, INC.,            Date of removal: September 17,
22   and DOES 1 through 50, inclusive,         2018 Trial: None set
23                    Defendants.
24
25
26
27
28
                                           1
                       PROTECTIVE ORDER
     3321882v.1
 1           1.    PURPOSES AND LIMITATIONS
 2           Discovery in this action is likely to involve production of confidential,
 3   proprietary or private information for which special protection from public
 4   disclosure and from use for any purpose other than pursuing this litigation may be
 5   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
 6   the following Stipulated Protective Order. The parties acknowledge that this Order
 7   does not confer blanket protections on all disclosures or responses to discovery and
 8   that the protection it affords from public disclosure and use extends only to the
 9   limited information or items that are entitled to confidential treatment under the
10   applicable legal principles.
11           2.    GOOD CAUSE STATEMENT
12           This action is likely to involve trade secrets, customer and pricing lists and
13   other valuable research, development, commercial, financial, technical and/or
14   proprietary information for which special protection from public disclosure and from
15   use for any purpose other than prosecution of this action is warranted. Such
16   confidential and proprietary materials and information consist of, among other
17   things, confidential business or financial information, information regarding
18   confidential business practices, or other confidential research, development, or
19   commercial information (including information implicating privacy rights of third
20   parties), information otherwise generally unavailable to the public, or which may be
21   privileged or otherwise protected from disclosure under state or federal statutes,
22   court rules, case decisions, or common law. Accordingly, to expedite the flow of
23   information, to facilitate the prompt resolution of disputes over confidentiality of
24   discovery materials, to adequately protect information the parties are entitled to keep
25   confidential, to ensure that the parties are permitted reasonable necessary uses of
26   such material in preparation for and in the conduct of trial, to address their handling
27   at the end of the litigation, and serve the ends of justice, a protective order for such
28   information is justified in this matter. It is the intent of the parties that information
                                                 2
                          PROTECTIVE ORDER
     3321882v.1
 1   will not be designated as confidential for tactical reasons and that nothing be so
 2   designated without a good faith belief that it has been maintained in a confidential,
 3   non-public manner, and there is good cause why it should not be part of the public
 4   record of this case.
 5           3.     ACKNOWLEDGEMENT OF UNDER SEAL FILING PROCEDURE
 6           The parties further acknowledge, as set forth in Section 14.3, below, that
 7   this Stipulated Protective Order does not entitle them to file confidential information
 8   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
 9   and the standards that will be applied when a party seeks permission from the court
10   to file material under seal. There is a strong presumption that the public has a right
11   of access to judicial proceedings and records in civil cases. In connection with non-
12   dispositive motions, good cause must be shown to support a filing under seal. See
13   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006),
14   Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-
15   Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even
16   stipulated protective orders require good cause showing), and a specific showing of
17   good cause or compelling reasons with proper evidentiary support and legal
18   justification, must be made with respect to Protected Material that a party seeks to
19   file under seal. The parties’ mere designation of Disclosure or Discovery Material
20   as CONFIDENTIAL does not— without the submission of competent evidence by
21   declaration, establishing that the material sought to be filed under seal qualifies as
22   confidential, privileged, or otherwise protectable—constitute good cause.
23            Further, if a party requests sealing related to a dispositive motion or trial, then
24   compelling reasons, not only good cause, for the sealing must be shown, and the
25   relief sought shall be narrowly tailored to serve the specific interest to be protected.
26   See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
27   each item or type of information, document, or thing sought to be filed or introduced
28   under seal, the party seeking protection must articulate compelling reasons,
                                                   3
                            PROTECTIVE ORDER
     3321882v.1
 1   supported by specific facts and legal justification, for the requested sealing order.
 2   Again, competent evidence supporting the application to file documents under seal
 3   must be provided by declaration. Any document that is not confidential, privileged,
 4   or otherwise protectable in its entirety will not be filed under seal if the confidential
 5   portions can be redacted. If documents can be redacted, then a redacted version for
 6   public viewing, omitting only the confidential, privileged, or otherwise protectable
 7   portions of the document, shall be filed. Any application that seeks to file documents
 8   under seal in their entirety should include an explanation of why redaction is not
 9   feasible.
10           4.     DEFINITIONS
11           4.1    Action: this pending federal lawsuit.
12           4.2    Challenging Party: a Party or Non-Party that challenges the designation
13   of information or items under this Order.
14           4.3    “CONFIDENTIAL” Information or Items: information (regardless of
15   how it is generated, stored or maintained) or tangible things that qualify for
16   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
17   the Good Cause Statement.
18            4.4   Counsel: Outside Counsel of Record and House Counsel (as well as
19   their support staff).
20            4.5   Designating Party: a Party or Non-Party that designates information or
21   items that it produces in disclosures or in responses to discovery as
22   “CONFIDENTIAL.”
23            4.6   Disclosure or Discovery Material: all items or information, regardless
24   of the medium or manner in which it is generated, stored, or maintained (including,
25   among other things, testimony, transcripts, and tangible things), that are produced or
26   generated in disclosures or responses to discovery.
27            4.7   Expert: a person with specialized knowledge or experience in a matter
28   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                 4
                             PROTECTIVE ORDER
     3321882v.1
 1   an expert witness or as a consultant in this Action.
 2           4.8    House Counsel: attorneys who are employees of a party to this Action.
 3   House Counsel does not include Outside Counsel of Record or any other outside
 4   counsel.
 5            4.9   Non-Party: any natural person, partnership, corporation, association or
 6   other legal entity not named as a Party to this action.
 7            4.10 Outside Counsel of Record: attorneys who are not employees of a party
 8   to this Action but are retained to represent a party to this Action and have appeared
 9   in this Action on behalf of that party or are affiliated with a law firm that has
10   appeared on behalf of that party, and includes support staff.
11           4.11 Party: any party to this Action, including all of its officers, directors,
12   employees, consultants, retained experts, and Outside Counsel of Record (and their
13   support staffs).
14            4.12 Producing Party: a Party or Non-Party that produces Disclosure or
15   Discovery Material in this Action.
16            4.13 Professional Vendors: persons or entities that provide litigation support
17   services (e.g., photocopying, videotaping, translating, preparing exhibits or
18   demonstrations, and organizing, storing, or retrieving data in any form or medium)
19   and their employees and subcontractors.
20           4.14 Protected Material: any Disclosure or Discovery Material that is
21   designated as “CONFIDENTIAL.”
22            4.15 Receiving Party: a Party that receives Disclosure or Discovery Material
23   from a Producing Party.
24           5.     SCOPE
25           The protections conferred by this Stipulation and Order cover not only
26   Protected Material (as defined above), but also (1) any information copied or
27   extracted from Protected Material; (2) all copies, excerpts, summaries, or
28   compilations of Protected Material; and (3) any testimony, conversations, or
                                                5
                           PROTECTIVE ORDER
     3321882v.1
 1   presentations by Parties or their Counsel that might reveal Protected Material.
 2           Any use of Protected Material at trial shall be governed by the orders of the
 3   trial judge and other applicable authorities. This Order does not govern the use of
 4   Protected Material at trial.
 5           6.    DURATION
 6           Once a case proceeds to trial, information that was designated as
 7   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 8   as an exhibit at trial becomes public and will be presumptively available to all
 9   members of the public, including the press, unless compelling reasons supported by
10   specific factual findings to proceed otherwise are made to the trial judge in advance
11   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
12   showing for sealing documents produced in discovery from “compelling reasons”
13   standard when merits-related documents are part of court record). Accordingly, the
14   terms of this protective order do not extend beyond the commencement of the trial.
15           7.    DESIGNATING PROTECTED MATERIAL
16           7.1   Exercise of Restraint and Care in Designating Material for Protection.
17   Each Party or Non-Party that designates information or items for protection under
18   this Order must take care to limit any such designation to specific material that
19   qualifies under the appropriate standards. The Designating Party must designate for
20   protection only those parts of material, documents, items or oral or written
21   communications that qualify so that other portions of the material, documents, items
22   or communications for which protection is not warranted are not swept unjustifiably
23   within the ambit of this Order.
24           Mass, indiscriminate or routinized designations are prohibited. Designations
25   that are shown to be clearly unjustified or that have been made for an improper
26   purpose (e.g., to unnecessarily encumber the case development process or to impose
27   unnecessary expenses and burdens on other parties) may expose the Designating
28   Party to sanctions.
                                               6
                           PROTECTIVE ORDER
     3321882v.1
 1           If it comes to a Designating Party’s attention that information or items that it
 2   designated for protection do not qualify for protection, that Designating Party must
 3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 4           7.2   Manner and Timing of Designations. Except as otherwise provided in
 5   this Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material
 6   that qualifies for protection under this Order must be clearly so designated before
 7   the material is disclosed or produced.
 8           Designation in conformity with this Order requires:
 9                 (a) for information in documentary form (e.g., paper or electronic
10   documents, but excluding transcripts of depositions or other pretrial or trial
11   proceedings), that the Producing Party affix at a minimum, the legend
12   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
13   contains protected material. If only a portion of the material on a page qualifies for
14   protection, the Producing Party also must clearly identify the protected portion(s)
15   (e.g., by making appropriate markings in the margins).
16            A Party or Non-Party that makes original documents available for inspection
17   need not designate them for protection until after the inspecting Party has indicated
18   which documents it would like copied and produced. During the inspection and
19   before the designation, all of the material made available for inspection shall be
20   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
21   documents it wants copied and produced, the Producing Party must determine which
22   documents, or portions thereof, qualify for protection under this Order. Then, before
23   producing the specified documents, the Producing Party must affix the
24   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
25   portion of the material on a page qualifies for protection, the Producing Party also
26   must clearly identify the protected portion(s) (e.g., by making appropriate markings
27   in the margins).
28                 (b) for testimony given in depositions that the Designating Party
                                                 7
                           PROTECTIVE ORDER
     3321882v.1
 1   identifies the Disclosure or Discovery Material on the record, before the close of the
 2   deposition all protected testimony.
 3                  (c) for information produced in some form other than documentary and
 4   for any other tangible items, that the Producing Party affix in a prominent place on
 5   the exterior of the container or containers in which the information is stored the
 6   legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
 7   protection, the Producing Party, to the extent practicable, shall identify the protected
 8   portion(s).
 9            7.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
10   failure to designate qualified information or items does not, standing alone, waive
11   the Designating Party’s right to secure protection under this Order for such material.
12   Upon timely correction of a designation, the Receiving Party must make reasonable
13   efforts to assure that the material is treated in accordance with the provisions of this
14   Order.
15           8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
16           8.1.   Timing of Challenges. Any Party or Non-Party may challenge a
17   designation of confidentiality at any time that is consistent with the Court’s
18   Scheduling Order.
19           8.2    Meet and Confer. The Challenging Party shall initiate the dispute
20   resolution process under Local Rule 37-1 et seq.
21           8.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
22   joint stipulation pursuant to Local Rule 37-2.
23            8.4   The burden of persuasion in any such challenge proceeding shall be on
24   the Designating Party. Frivolous challenges, and those made for an improper
25   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
26   parties) may expose the Challenging Party to sanctions. Unless the Designating Party
27   has waived or withdrawn the confidentiality designation, all parties shall continue to
28   afford the material in question the level of protection to which it is entitled under the
                                                 8
                           PROTECTIVE ORDER
     3321882v.1
 1   Producing Party’s designation until the Court rules on the challenge.
 2           9.     ACCESS TO AND USE OF PROTECTED MATERIAL
 3           9.1    Basic Principles. A Receiving Party may use Protected Material that is
 4   disclosed or produced by another Party or by a Non-Party in connection with this
 5   Action only for prosecuting, defending or attempting to settle this Action. Such
 6   Protected Material may be disclosed only to the categories of persons and under the
 7   conditions described in this Order. When the Action has been terminated, a
 8   Receiving Party must comply with the provisions of section 15 below (FINAL
 9   DISPOSITION).
10           Protected Material must be stored and maintained by a Receiving Party at a
11   location and in a secure manner that ensures that access is limited to the persons
12   authorized under this Order.
13            9.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
14   otherwise ordered by the court or permitted in writing by the Designating Party, a
15   Receiving      Party    may    disclose    any    information   or   item    designated
16   “CONFIDENTIAL” only to:
17                  (a) the Receiving Party’s Outside Counsel of Record in this Action, as
18   well as employees of said Outside Counsel of Record to whom it is reasonably
19   necessary to disclose the information for this Action;
20                  (b) the officers, directors, and employees (including House Counsel) of
21   the Receiving Party to whom disclosure is reasonably necessary for this Action;
22                  (c) Experts (as defined in this Order) of the Receiving Party to whom
23   disclosure is reasonably necessary for this Action and who have signed the
24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25                  (d) the court and its personnel;
26                  (e) court reporters and their staff;
27                  (f) professional jury or trial consultants, mock jurors, and Professional
28   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                  9
                            PROTECTIVE ORDER
     3321882v.1
 1   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 2                 (g) the author or recipient of a document containing the information or
 3   a custodian or other person who otherwise possessed or knew the information;
 4                 (h) during their depositions, witnesses, and attorneys for witnesses, in
 5   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
 6   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
 7   they will not be permitted to keep any confidential information unless they sign the
 8   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 9   agreed by the Designating Party or ordered by the court. Pages of transcribed
10   deposition testimony or exhibits to depositions that reveal Protected Material may
11   be separately bound by the court reporter and may not be disclosed to anyone except
12   as permitted under this Stipulated Protective Order; and
13                 (i) any mediators or settlement officers and their supporting personnel,
14   mutually agreed upon by any of the parties engaged in settlement discussions.
15           10.   PROTECTED MATERIAL SUBPOENAED OR ORDERED
                   PRODUCED IN OTHER LITIGATION
16
             If a Party is served with a subpoena or a court order issued in other litigation
17
     that compels disclosure of any information or items designated in this Action as
18
     “CONFIDENTIAL,” that Party must:
19
                   (a) promptly notify in writing the Designating Party. Such notification
20
     shall include a copy of the subpoena or court order;
21
                   (b) promptly notify in writing the party who caused the subpoena or
22
     order to issue in the other litigation that some or all of the material covered by the
23
     subpoena or order is subject to this Protective Order. Such notification shall include
24
     a copy of this Stipulated Protective Order; and
25
                   (c) cooperate with respect to all reasonable procedures sought to be
26
             pursued by the Designating Party whose Protected Material may be affected.
27
     ///
28
                                                10
                           PROTECTIVE ORDER
     3321882v.1
 1           If the Designating Party timely seeks a protective order, the Party served with
 2   the subpoena or court order shall not produce any information designated in this
 3   action as “CONFIDENTIAL” before a determination by the court from which the
 4   subpoena or order issued, unless the Party has obtained the Designating Party’s
 5   permission. The Designating Party shall bear the burden and expense of seeking
 6   protection in that court of its confidential material and nothing in these provisions
 7   should be construed as authorizing or encouraging a Receiving Party in this Action
 8   to disobey a lawful directive from another court.
 9            11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
                    BE PRODUCED IN THIS LITIGATION
10
                    (a) The terms of this Order are applicable to information produced by a
11
     Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
12
     produced by Non-Parties in connection with this litigation is protected by the
13
     remedies and relief provided by this Order. Nothing in these provisions should be
14
     construed as prohibiting a Non-Party from seeking additional protections.
15
                    (b) In the event that a Party is required, by a valid discovery request, to
16
     produce a Non-Party’s confidential information in its possession, and the Party is
17
     subject to an agreement with the Non-Party not to produce the Non-Party’s
18
     confidential information, then the Party shall:
19
                    (1) promptly notify in writing the Requesting Party and the NonParty
20
     that some or all of the information requested is subject to a confidentiality agreement
21
     with a Non-Party;
22
                    (2) promptly provide the Non-Party with a copy of the Stipulated
23
     Protective Order in this Action, the relevant discovery request(s), and a reasonably
24
     specific description of the information requested; and
25
                    (3) make the information requested available for inspection by the Non-
26
     Party, if requested.
27
                    (c) If the Non-Party fails to seek a protective order from this court
28
                                                 11
                            PROTECTIVE ORDER
     3321882v.1
 1   within 14 days of receiving the notice and accompanying information, the Receiving
 2   Party may produce the Non-Party’s confidential information responsive to the
 3   discovery request. If the Non-Party timely seeks a protective order, the Receiving
 4   Party shall not produce any information in its possession or control that is subject to
 5   the confidentiality agreement with the Non-Party before a determination by the
 6   court. Absent a court order to the contrary, the Non-Party shall bear the burden and
 7   expense of seeking protection in this court of its Protected Material.
 8            12.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 9           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
10   Protected Material to any person or in any circumstance not authorized under this
11   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
12   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
13   to retrieve all unauthorized copies of the Protected Material, (c) inform the person
14   or persons to whom unauthorized disclosures were made of all the terms of this
15   Order, and (d) request such person or persons to execute the “Acknowledgment an
16   Agreement to Be Bound” attached hereto as Exhibit A.
17            13.    INADVERTENT   PRODUCTION   OF                    PRIVILEGED         OR
                     OTHERWISE PROTECTED MATERIAL
18
19           When a Producing Party gives notice to Receiving Parties that certain
20   inadvertently produced material is subject to a claim of privilege or other protection,
21   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
22   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
23   may be established in an e-discovery order that provides for production without prior
24   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
25   parties reach an agreement on the effect of disclosure of a communication or
26   information covered by the attorney-client privilege or work product protection, the
27   parties may incorporate their agreement in the stipulated protective order submitted
28   to the court.
                                                12
                           PROTECTIVE ORDER
     3321882v.1
 1            14.   MISCELLANEOUS
 2            14.1 Right to Further Relief. Nothing in this Order abridges the right of any
 3   person to seek its modification by the Court in the future.
 4            14.2 Right to Assert Other Objections. By stipulating to the entry of this
 5   Protective Order, no Party waives any right it otherwise would have to object to
 6   disclosing or producing any information or item on any ground not addressed in this
 7   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 8   ground to use in evidence of any of the material covered by this Protective Order.
 9            14.3 Filing Protected Material. A Party that seeks to file under seal any
10   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
11   only be filed under seal pursuant to a court order authorizing the sealing of the
12   specific Protected Material. If a Party’s request to file Protected Material under seal
13   is denied by the court, then the Receiving Party may file the information in the public
14   record unless otherwise instructed by the court.
15            15.   FINAL DISPOSITION
16           After the final disposition of this Action, as defined in paragraph 6, within 60
17   days of a written request by the Designating Party, each Receiving Party must return
18   all Protected Material to the Producing Party or destroy such material. As used in
19   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
20   summaries, and any other format reproducing or capturing any of the Protected
21   Material. Whether the Protected Material is returned or destroyed, the Receiving
22   Party must submit a written certification to the Producing Party (and, if not the same
23   person or entity, to the Designating Party) by the 60-day deadline that (1) identifies
24   (by category, where appropriate) all the Protected Material that was returned or
25   destroyed and (2) affirms that the Receiving Party has not retained any copies,
26   abstracts, compilations, summaries or any other format reproducing or capturing any
27   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
28   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                                13
                           PROTECTIVE ORDER
     3321882v.1
 1   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 2   reports, attorney work product, and consultant and expert work product, even if such
 3   materials contain Protected Material. Any such archival copies that contain or
 4   constitute Protected Material remain subject to this Protective Order as set forth in
 5   Section 6 (DURATION).
 6            16.   VIOLATION
 7           Any violation of this Order may be punished by appropriate measures
 8   including, without limitation, contempt proceedings and/or monetary sanctions.
 9
10           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
11
12   DATED: __4/16/19________               _/s/ Timothy R. McCormick____________
                                                   Timothy R. McCormick
13
14
15   DATED: __4/16/19_________              _/s/ Nicole A. Aaronson _______________
                                                   Nicole A. Aaronson
16
17
18
19
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
20
21
             April 22, 2019
     DATED: _________________
22
23
                                            _________________________________
24
                                                      Hon. Paul L. Abrams
25                                                United States Magistrate Judge
26
27
28
                                              14
                         PROTECTIVE ORDER
     3321882v.1
 1                                        EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4   I, _____________________________ [full name], of _________________ [full
 5   address], declare under penalty of perjury that I have read in its entirety and
 6   understand the Stipulated Protective Order that was issued by the United States
 7   District Court for the Central District of California on _________ in the case of
 8   Andrea Crannage v. Gold’s Gym, et al. Case No: 2:18-cv-08063-DFS (PLA). I
 9   agree to comply with and to be bound by all the terms of this Stipulated Protective
10   Order and I understand and acknowledge that failure to so comply could expose
11   me to sanctions and punishment in the nature of contempt. I solemnly promise that
12   I will not disclose in any manner any information or item that is subject to this
13   Stipulated Protective Order to any person or entity except in strict compliance with
14   the provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for
16   the Central District of California for enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of
18   this action.
19   I hereby appoint __________________________ [full name] of
20   _______________________________________ [full address and telephone
21   number] as my California agent for service of process in connection with this
22   action or any proceedings related to enforcement of this Stipulated Protective
23   Order.
24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27
28   Signature: __________________________________
                                               15
                          PROTECTIVE ORDER
     3321882v.1
